Harweii,, J.
(After stating the foregoing facts.) It is undisputed that the note sued on in this case was received by the plaintiff before its maturity, as collateral security for a debt due by the payees, and that this debt was not paid. It further appeared that the payment made by the defendant to Lummus, payee of the note, was made before maturity, and it was not shown that the payee had possession of or was the owner of the note when the payment was made. Hnder the facts appearing in the record, the trial judge erred in overruling the certiorari. Paris v. Moe, *3560 Ga. 90; Haug v. Riley, 101 Ga. 386 (29 S. E. 44, 40 L. R. A. 344); McDonald v. Horton, 20 Ga. App. 489 (93 S. E. 110).

Judgment reversed.

Broyles, P. J., and Bloodworth, J., concur. <